Exhibit 10.4

 

November 16, 2020

 

Pine Island Acquisition Corp.
2455 E. Sunrise Blvd. Suite 1205

Fort Lauderdale, FL 33304

 

Re:Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and among Pine Island Acquisition Corp., a Delaware corporation (the
“Company”), and Citigroup Global Markets Inc., as representative (the
“Representative”) of the several underwriters (each, an “Underwriter” and
collectively, the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of 20,000,000 of the Company’s units
(including up to 3,000,000 units that may be purchased by the Underwriters to
cover over-allotments, if any) (the “Units”), each comprising one share of the
Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), and one-third of one redeemable warrant. Each whole warrant (each, a
“Warrant”) entitles the holder thereof to purchase one share of Common Stock at
a price of $11.50 per share, subject to adjustment. The Units will be sold in
the Public Offering pursuant to a registration statement on Form S-1 and a
prospectus (the “Prospectus”), filed by the Company with the U.S. Securities and
Exchange Commission (the “Commission”) and the Company has applied to have the
Units listed on the New York Stock Exchange. Certain capitalized terms used
herein are defined in paragraph 13 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of Pine Island Sponsor LLC, a Delaware limited liability
company (the “Sponsor”) and the undersigned individuals, each of whom is a
holder of shares of Class B Common Stock of the Company or a member of the
Company’s board of directors and/or management team to the Company (each, an
“Insider” and collectively, the “Insiders”), hereby agrees with the Company as
follows:

 

1.It is acknowledged and agreed that the Company shall not enter into a
definitive agreement regarding a proposed Business Combination without the prior
consent of the Sponsor.

 

2.The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s stockholders
in accordance with the Company’s amended and restated certificate of
incorporation (the “Charter”), the Sponsor and each Insider shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible but not more than
10 business days thereafter, subject to lawfully available funds therefor,
redeem 100% of the Common Stock sold as part of the Units in the Public Offering
(the “Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account (as defined below),
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its franchise and income taxes (less
up to $100,000 of interest to pay dissolution expenses), divided by the number
of then outstanding Offering Shares, which redemption will completely extinguish
all Public Stockholders’ rights as stockholders (including the right to receive
further liquidation distributions, if any), subject to applicable law, and
(iii) as promptly as reasonably possible following such redemption, subject to
the approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The Sponsor and each Insider agrees not to
propose any amendment to the Charter to (a) modify the substance or timing of
the Company’s obligation to allow redemption in connection with the Business
Combination or to redeem 100% of the Offering Shares if the Company does not
complete a Business Combination within the time period set forth in the Charter
or (b) with respect to any other provision relating to stockholders’ rights or
pre-initial Business Combination activity, unless the Company provides Public
Stockholders with the opportunity to redeem their shares of Common Stock upon
approval of any such amendment at a per-share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to the
Company to pay its franchise and income taxes (less up to $100,000 of interest
to pay dissolution expenses), divided by the number of then outstanding Offering
Shares.

 





 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby agrees that if the Company seeks stockholder approval of
a proposed Business Combination, then in connection with such proposed Business
Combination, it, he or she shall vote any shares of Capital Stock owned by it,
him or her in favor of any proposed Business Combination. The Sponsor and each
Insider hereby waives, with respect to any shares of Common Stock held by it,
him or her, if any, any redemption rights it, he or she may have in connection
with the consummation of a Business Combination, including, without limitation,
any such rights available in the context of (i) a stockholder vote to approve
such Business Combination, or (ii) a stockholder vote to approve an amendment to
the Charter to (a) modify the substance or timing of the Company’s obligation to
allow redemption in connection with the Business Combination or to redeem 100%
of the Offering Shares if the Company does not complete a Business Combination
within the time period set forth in the Charter or (b) with respect to any other
provision relating to stockholders’ rights or pre-initial Business Combination
activity (although the Sponsor and the Insiders shall be entitled to liquidation
rights with respect to any Offering Shares it or they hold if the Company fails
to consummate a Business Combination within the time period set forth in the
Charter). If the Company engages in a tender offer in connection with any
proposed Business Combination, the Sponsor and each Insider agrees that it, he
or she will not seek to sell its, his or her shares of Common Stock to the
Company in connection with such tender offer.

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
respective affiliates, such transaction must be approved by a majority of the
Company’s disinterested independent directors and the Company must obtain an
opinion from an independent investment banking firm or an independent accounting
firm that such Business Combination is fair to the Company from a financial
point of view.

 

4.During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representative, (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations of the Commission promulgated thereunder, with respect to
any Units, shares of Common Stock, Founder Shares, Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
(but excluding Units and shares of Common Stock purchased in the Public Offering
or thereafter) owned by it, him or her, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, shares of Common Stock, Founder Shares,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock owned by it, him or her, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii).

 



2

 

 

5.In the event of the liquidation of the Trust Account upon the failure of the
Company to consummate its initial Business Combination within the time period
set forth in the Charter, the Sponsor (the “Indemnitor”), which for purposes of
clarification shall not extend to any other shareholders, members or managers of
the Sponsor, or any of the other undersigned, agrees to indemnify and hold
harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened) to which the Company may become
subject as a result of any claim by (i) any third party for services rendered or
products sold to the Company or (ii) any prospective target business with which
the Company has entered into a written letter of intent, confidentiality or
other similar agreement or Business Combination agreement (a “Target”);
provided, however, that such indemnification of the Company by the Indemnitor
shall (x) apply only to the extent necessary to ensure that such claims by a
third party for services rendered (other than the Company’s independent public
accountants) or products sold to the Company or a Target do not reduce the
amount of funds in the Trust Account to below the lesser of (i) $10.00 per
Offering Share and (ii) the actual amount per Offering Share held in the Trust
Account as of the date of the liquidation of the Trust Account, if less than
$10.00 per Offering Share is then held in the Trust Account due to reductions in
the value of the trust assets, less interest earned on the funds in the Trust
Account which may be withdrawn to pay franchise and income taxes, (y) not apply
to any claims by a third party or a Target which executed a waiver of any and
all rights to the monies held in the Trust Account (whether or not such waiver
is enforceable) and (z) not apply to any claims under the Company’s indemnity of
the Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended (the “Securities Act”). In the event that any
such executed waiver is deemed to be unenforceable against such third party, the
Indemnitor shall not be responsible to the extent of any liability for such
third party claims. The Indemnitor shall have the right to defend against any
such claim with counsel of its choice reasonably satisfactory to the Company if,
within 15 days following written receipt of notice of the claim to the
Indemnitor, the Indemnitor notifies the Company in writing that it shall
undertake such defense.

 

6.To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 3,000,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus) in full, the
Sponsor agrees to forfeit, at no cost, a number of Founder Shares in the
aggregate equal to 750,000 multiplied by a fraction (i) the numerator of which
is 3,000,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
3,000,000. For clarity, the forfeiture shall yield the result that the Initial
Stockholders will own an aggregate of 20% of the Company’s issued and
outstanding shares of Capital Stock after the Public Offering (assuming, for
purposes of this calculation, that the Initial Stockholders do not purchase any
Units in the Public Offering).

 

7.(a)            John A. Thain, Philip A. Cooper and Charles G. Bridge, Jr.
hereby agree not to participate in the formation of, or become an officer or
director of, any other any other special purpose acquisition company with a
class of securities registered under the Exchange Act, except any other special
purpose acquisition company organized by Pine Island Capital Partners LLC (“Pine
Island Capital”), until the Company has entered into a definitive agreement
regarding an initial Business Combination or has sooner failed to complete a
Business Combination within the time period set forth in the Charter.

 

(b)            The Sponsor and each Insider hereby agrees and acknowledges that:
(i) the Underwriters and the Company would be irreparably injured in the event
of a breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 6, 7(a), 8(a), 8(b) and, solely as to each Insider,
10, as applicable, of this Letter Agreement, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach. The Sponsor shall
also be entitled to seek injunctive relief, in addition to any other remedy that
such parties may have in law or in equity, in the event of a breach under this
Letter Agreement.

 



3

 

 

8.(a)            The Sponsor and each Insider agrees that it, he or she shall
not Transfer any Founder Shares (or shares of Common Stock issuable upon
conversion thereof) until the earlier of (A) one year after the completion of
the Company’s initial Business Combination or (B) subsequent to the Business
Combination, (x) if the last sale price of the Common Stock equals or exceeds
$12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) the date on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property
(the “Founder Shares Lock-up Period”).

 

(b)            The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Private Placement Warrants (or shares of Common Stock issued or
issuable upon the exercise of the Private Placement Warrants), until 30 days
after the completion of the Company’s initial Business Combination (the “Private
Placement Warrants Lock-up Period”, together with the Founder Shares Lock-up
Period, the “Lock-up Periods”).

 

(c)            Notwithstanding the provisions set forth in paragraphs 8(a) and
(b), Transfers of the Founder Shares, Private Placement Warrants and shares of
Common Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor, any
Insider or any of their permitted transferees (that have complied with this
paragraph 8(c)), are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
affiliate of the Sponsor or to any member(s) of the Sponsor, any affiliates of
such members and funds and accounts advised by such members; (b) in the case of
an individual, by gift to a member of such individual’s immediate family or to a
trust, the beneficiary of which is a member of such individual’s immediate
family, an affiliate of such individual or to a charitable organization; (c) in
the case of an individual, by virtue of the laws of descent and distribution
upon death of such person; (d) in the case of an individual, pursuant to a
qualified domestic relations order; (e) by private sales or transfers made in
connection with the consummation of an initial Business Combination at prices no
greater than the price at which the securities were originally purchased; (f) in
the event of the Company’s liquidation prior to the completion of an initial
Business Combination; (g) by virtue of the laws of the State of Delaware or the
Sponsor’s limited liability company agreement upon dissolution of the Sponsor;
or (h) in the event of the Company’s liquidation, merger, capital stock
exchange, reorganization or other similar transaction which results in all of
the Company’s stockholders having the right to exchange their shares of Common
Stock for cash, securities or other property subsequent to the completion of an
initial Business Combination; provided, however, that, in the case of
clauses (a) through (e) or (g), these permitted transferees must enter into a
written agreement with the Company agreeing to be bound by the transfer
restrictions herein.

 

9.Prior to the consummation of the initial Business Combination, the Sponsor
shall have the right to appoint two representatives to the Board of Directors of
the Company commencing on the effective date of the registration statement on
Form S-1 related to the Public Offering until the earlier to occur of (i) any
Business Combination or (ii) Pine Island Capital, together with its respective
affiliates, beneficially owning less than 50% of the ownership interests in the
Sponsor, other than to an affiliate of such investor. The Sponsor agrees to vote
the Founder Shares in favor of Pine Island Capital’s appointees to the Board
when Pine Island Capital’s appointees are up for election.

 

10.Each of the Insiders who is or is nominated to be a director or officer of
the Company agrees to serve in such capacity until the earlier of the
consummation by the Company of an initial Business Combination, the liquidation
of the Company, or his or her removal, death or incapacity. The Sponsor and each
Insider represents and warrants that it, he or she has never been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked. Each Insider’s biographical information furnished to the
Company (including any such information included in the Prospectus) is true and
accurate in all material respects and does not omit any material information
with respect to the Insider’s background and contains all of the information
required to be disclosed pursuant to Item 401 of Regulation S-K, promulgated
under the Securities Act. Each Insider’s questionnaire furnished to the Company
and the Representative is true and accurate in all material respects. Each
Insider represents and warrants that: it, he or she is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it, he or she has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and it, he or she is not
currently a defendant in any such criminal proceeding.

 



4

 

 

11.Except as disclosed in the Prospectus, neither the Sponsor nor any Insider,
nor any affiliate of the Sponsor or any Insider, shall receive from the Company
any finder’s fee, reimbursement, consulting fee, monies in respect of any
repayment of a loan or other compensation prior to, or in connection with any
services rendered in order to effectuate, the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is).

 

12.The Company, the Sponsor and each Insider represents and warrants, severally
and not jointly, that it, he or she has full right and power, without violating
any agreement to which it, he or she is bound (including, without limitation,
any non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer, advisor and/or director on the board of directors of the Company and
hereby consents to being named in the Prospectus as an officer, advisor and/or
director of the Company.

 

13.As used herein, (i) “Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Capital
Stock” shall mean, collectively, the Common Stock and the Founder Shares;
(iii) “Founder Shares” shall mean the 5,750,000 shares of the Company’s Class B
common stock, par value $0.0001 per share, initially issued to the Sponsor (up
to 750,000 shares of which are subject to complete or partial forfeiture by the
Sponsor if the over-allotment option is not exercised in full by the
Underwriters); (iv) “Initial Stockholders” shall mean the Sponsor and any
Insider that holds Founder Shares; (v) “Private Placement Warrants” shall mean
the Warrants to purchase up to 4,000,000 shares of Common Stock of the Company
(or 4,400,000 shares of Common Stock if the over-allotment option is exercised
in full by the Underwriters) that the Sponsor has agreed to purchase for an
aggregate purchase price of $6,000,000 (or $6,600,000 if the over-allotment
option is exercised in full by the Underwriters), or $1.50 per Warrant, in a
private placement that shall occur simultaneously with the consummation of the
Public Offering; (vi) “Public Stockholders” shall mean the holders of securities
issued in the Public Offering; (vii) “Trust Account” shall mean the trust
account into which the net proceeds of the Public Offering and certain proceeds
from the sale of the Private Placement Warrants shall be deposited; and
(viii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or
(c) public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 

14.The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each Insider shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors or
officers.

 



5

 

 

15.The Company shall not, without the prior consent of the Sponsor, (i) include
the name of the Sponsor or any of its affiliates in any disclosure, marketing
materials, tombstones and other usages in connection with the Public Offering,
otherwise related to the activities of the Company, or in connection with the
initial Business Combination or thereafter; (ii) amend any term of the Founder
Shares, including, but not limited to, the economic terms or terms regarding
transferability; (iii) amend any term of the Private Placement Warrants,
including, but not limited to, economic terms or terms regarding
transferability; or (iv) amend any terms of the Trust Account.

 

16.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

17.No party hereto may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties, except that the Sponsor may assign its rights, interests and
obligations hereunder to any affiliate of the Sponsor. Any purported assignment
in violation of this paragraph shall be void and ineffectual and shall not
operate to transfer or assign any interest or title to the purported assignee.
This Letter Agreement shall be binding on the Company, the Sponsor and each
Insider and their respective successors, heirs and assigns and permitted
transferees.

 

18.Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

19.This Letter Agreement may be executed in any number of original, facsimile or
other electronic counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

20.This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

21.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of
Wilmington, in the State of Delaware, and irrevocably submit to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waive any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

22.Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile or e-mail
transmission.

 



23.This Letter Agreement shall terminate on the earlier of (i) the expiration of
the Lock-up Periods or (ii) the liquidation of the Company; provided that
paragraph 5 of this Letter Agreement shall survive such liquidation.

 



6

 

 

  Sincerely,       PINE ISLAND SPONSOR LLC           By: /s/ Philip A. Cooper  
  Name: Philip A. Cooper     Title: Manager

 

[Signature Page to Letter Agreement]

 





 

 

  /s/ John A. Thain   John A. Thain           /s/ Philip A. Cooper   Philip A.
Cooper           /s/ Charles G. Bridge, Jr.   Charles G. Bridge, Jr.          
/s/ Stuart W. Holliday   Stuart W. Holliday           /s/ Capricia P. Marshall  
Capricia P. Marshall           /s/ Michael E. Roemer   Michael E. Roemer        
  /s/ David Wajsgras   David Wajsgras

 

Acknowledged and Agreed:       Pine Island ACQUISITION CORP.           By: /s/
Charles G. Bridge, Jr   Name: Charles G. Bridge, Jr.   Title: Chief Financial
Officer and Secretary    

 

[Signature Page to Letter Agreement]

 





 